Citation Nr: 1517283	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.  He died in January 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the cause of the Veteran's death.  The matter has since been transferred to the RO in Nashville, Tennessee.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2014.  A copy of the hearing transcript is of record.

A portion of the records in this case are stored in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant submitted additional evidence in January 2015, after certification of the appeal to the Board.  Notably, the appellant filed her substantive appeal in September 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the appellant in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  The Veteran died in January 2011.  His death certificate lists the immediate cause of his death as acute renal failure, due to partial bowel obstruction, due to colon carcinoma.  Chronic renal failure, bullous pemphigoid, dementia, and aspiration pneumonia were listed as conditions contributing to death but not associated with the underlying cause.

2.  At the time of his death, service connection was not in effect for any disability.

3.  The evidence is against a finding that the Veteran's death was related to or the result of his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 1313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the appellant was provided with the relevant notice and information in a December 2011 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records have been obtained and associated with the claims file.  VA attempted to obtain the Veteran's service treatment records, but correspondence in the claims file reflects that these records were lost in a fire.  See December 2011 Response to Request for Information; April 2012 VA Memorandum.  The claimant was notified in January 2012 that the Veteran's service records were unavailable, and has since indicated that she does not have any copies to submit.

No VA opinion has been obtained regarding the etiology of the conditions which caused the Veteran's death.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  Here, though, the competent and credible evidence of record does not suggest that the conditions that either caused or contributed substantially or materially to the Veteran's death might possibly be related to his prior military service such that a medical opinion could possibility assist in substantiating the claim.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

More generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disability diagnosed after discharge when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  This provision however applies only to the chronic diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is mindful that, in a case such as this, where service treatment records unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veteran died in January 2011.  His death certificate lists the immediate cause of his death as acute renal failure, due to partial bowel obstruction, due to colon carcinoma.  Chronic renal failure, bullous pemphigoid, dementia, and aspiration pneumonia were listed as conditions contributing to death but not associated with the underlying cause.  At the time of his death, he was not service-connected for any disabilities.

Unfortunately, the evidence is against a finding that any of the above-listed conditions is etiologically related to service.  The VA treatment records associated with the claims file date back to 1999, with references to conditions and procedures as far back as 1992.  However, the Veteran's colon carcinoma was first diagnosed during an August 2007 colonoscopy.  His bullous pemphigoid, a skin condition, was diagnosed in December 2010.  Renal failure, a bowel obstruction, dementia, and aspiration pneumonia were diagnosed in January 2011 as the Veteran's overall condition deteriorated prior to his death.

The appellant acknowledged that the Veteran's colon cancer and kidney problems occurred many years after service.  See Hearing Transcript at 11-12.  There is no competent medical evidence to indicate that any of the above conditions, diagnosed more than 50 years after the Veteran's separation from military service, are etiologically related to that service.  

Rather, the appellant testified that the Veteran injured his shoulder and his groin area while parachuting in service.  See Hearing Transcript at 3, 10.  Notably, in VA treatment records dated October 2002, the Veteran himself reported that he injured his shoulder during a parachute jump in 1953, during service.  However, shoulder and groin disabilities are not among those conditions listed as causing or contributing to the Veteran's death, and there is no other competent evidence to indicate such a connection.

The Board acknowledges the appellant's assertions that the Veteran's death was related to service, including injuries sustained during a parachute accident in service.  However, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the conditions that caused or contributed to the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Similarly, the appellant submitted a January 2015 letter from a physician, Dr. D.W., who stated that the Veteran had a cervical spine condition consistent with progression of injuries sustained in a parachute accident in 1953.  He further stated that this spine condition caused impairments and deficits in general mobility, ambulation, and the ability to carry out basic daily activities.  VA records show the Veteran underwent surgery for this condition in July 2008.  However, neither the VA treatment records nor the statement from Dr. D.W. establish that this cervical spine condition was associated in any way with the Veteran's death.

In sum, the evidence is against a finding that any of the conditions listed on the Veteran's death certificate are etiologically related to service.  In addition, disabilities of the shoulder, groin, and cervical spine, which may have been related to a parachuting incident in service, have not been shown to have caused or contributed to the Veteran's death.  Therefore, the appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


